DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of App. No. 16/059,709, filed 08/09/2018, Now US Patent
No. 10,651,349 B2, which is a CON of App. No. 14/859,980, filed 09/21/2015, Now US Patent
No. 10,074,782, B2, which is entitled to and claims the benefit of priority of JP Patent App. No.
2014-193509, filed 09/24/2014. The preliminary amendment filed on 04/21/2020 is entered and
acknowledged by the Examiner.
3. 	Claims 1-13 are pending. Claims 1-13 are under examination on the merits.

Information Disclosure Statement
4.	The information disclosure statements submitted on 04/21/2020 and 07/16/2020 are in
compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the
information disclosure statements.
Drawings
5.	The drawings are received on 04/21/2020. These drawing are acceptable

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority based on an application JP filed 09/24/2014. It is noted, however, that applicant has not filed a certified copy of the
application JP 2014-193509 as required by 35 U.S.C. 119(b).

Claim Objections
7.	Claim 8 is objected to because of the following informalities: It is suggested that “NH4+", line 10, be deleted and "NH4+" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9. 	A) 	Claims 1-4, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.10,074,782 B2 (hereinafter “782”). Although the claims at issue are not identical, they are not patentably distinct from each other because ”782 recites a light emitting device, comprising: a light emitting element adapted to emit blue light; a plurality of green quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light; a sealing resin covering the light emitting element; a green quantum dot-containing layer disposed outside the sealing resin and spaced apart from the sealing resin, the green quantum dot-containing layer including a light-transmissive material and the plurality of green quantum dots, and a red phosphor adapted to absorb a portion of the blue light emitted from the light emitting element to emit a red light, the 
A2[M1-aMn4+aF6]    (1)
where A is at least one selected from the group consisting of K+, Li+, Na+, Rb+, Cs+, and NH4+, M is at least one element selected from the group consisting of Group 4 elements and Group 14 elements, and 0 < a < 0.2; and the MGF phosphor is a compound having the chemical formula: 
(x-a)Mg0-(a/2)Sc-2O3-yMgF2-cCaF2-(l-b)GeO2-(b/2)Mt2O3:zMn4+    (2)

where 2.0 ≤ x ≤ 4.0, 0 < y <1.5,  0 < z <0.05, 0 ≤ a < 0.5 , 0 < b <0.5, 0 ≤ c < 1.5, y+c < 1.5, and Mt is at least one element selected from the group consisting of Al, Ga, and In. Given that the light emitting device as presently read on the light emitting device disclosed by “782 claims, it would have been obvious to one ordinary skill in the art that the scope of cited claims encompasses the scope of the copending claims, and thus, render the present claims prima facie obvious. 

B)	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,651,349 B2 (hereinafter “”349”). Although the claims at issue are not identical, they are not patentably distinct from each other because “349 recites a light emitting device, comprising: a light emitting element adapted to emit blue light; a plurality of quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light; at least one of a KSF phosphor and a MGF phosphor, the KSF phosphor being adapted to absorb a portion of the blue light emitted from the light emitting element to emit red light, and the MGF phosphor being adapted to absorb a portion of the blue light emitted from the light emitting element to emit red light; a sealing resin covering the light emitting element; and a quantum dot layer disposed outside the sealing resin, the 
A2[M1-aMn4+aF6]		(1)
where A is at least one selected from the group consisting of K+, Li+, Na+, Rb+, Cs+, and NH4+, 
M is at least one element selected from the group consisting of Group 4 elements and Group 14 elements, and 0 [Symbol font/0x3C] a [Symbol font/0x3C] 0.2; wherein the MGF phosphor is a compound having the chemical formula: 
	(x-a)MgO·(a/2)Sc2O3·yMgF2·cCaF2·(1-b)GeO2·(b/2)Mt2O3:zMn4+	 		(2)
wherein 2.0 [Symbol font/0xA3] x [Symbol font/0xA3] 4.0, 0 [Symbol font/0x3C] y [Symbol font/0x3C] 1.5, 0 [Symbol font/0x3C] z [Symbol font/0x3C] 0.05, 0 [Symbol font/0xA3] a [Symbol font/0x3C] 0.5, 0 [Symbol font/0x3C] b [Symbol font/0x3C] 0.5, 0 [Symbol font/0xA3] c [Symbol font/0x3C] 1.5, y + c [Symbol font/0x3C] 1.5, and  Mt is at least one element selected from Al, Ga and In; wherein the light emitting element and the sealing resin constitute a part of a light emitting element package; wherein the quantum dot layer is spaced apart from the light emitting element package including the sealing resin so that transfer of heat generated from the light emitting element to the quantum dots is suppressed; and wherein the sealing resin includes at least one of the KSF phosphor and the MGF phosphor. Given that the light emitting device as presently read on the light emitting device in “349 claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of the patent claims and thus, render the present claims prima facie obvious. 

C) Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11, 17 of U.S. Patent No.10,490,711 B2 (hereinafter “711”) in view of Kim et al. (US Pub. No. 2014/ 0231766 A1, hereinafter “Kim”). Although the claims at issue are not identical, they are not patentably distinct from each other because the “711 recites a light emitting device comprising: a light emitting element package comprising: a light emitting element adapted to emit a blue light, and a sealing resin that covers and is in direct contact with 
However, “766 teaches an organic light emitting device (Page 1, [0001]) including a nano composite layer including light emitting nano-particles (Page 2, [0031], Fig. 2), wherein the light emitting nano-particles may include quantum dots or a  fluorescent material (Page 2, [0040]).  The quantum dots refer to small size particles having a quantum confinement effect, which have a diameter of about 1 nm to 10 nm.  In addition, the quantum dots have a homogeneous single structure, or a core-shell dual structure.  By controlling the size of quantum dots, the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer (Page 3, [0040]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot size of by “711, so as to include the quantum dot has a particle size of 2 nm to 10 nm as taught by Kim, and would have been motivated to do so with 

D)	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-9, 12-15 of U.S. Patent No.10, 714, 664 B2 (hereinafter “”664”). Although the claims at issue are not identical, they are not patentably distinct from each other because “644 recites a device comprising: a light emitting device comprising: a light emitting element adapted to emit a blue light, a sealing resin covering the light emitting element, and a sulfide phosphor-containing layer disposed separate from the sealing resin; and a diffusion plate disposed between the sealing resin and the sulfide phosphor-containing layer, the diffusion plate being spaced apart from the sealing resin, wherein the sealing resin includes a red phosphor comprising at least one phosphor selected from the group consisting of: a first phosphor, which is a compound having the chemical formula:
A2[M1-aMn4+aF6]
where A is at least one selected from the group consisting of K+, Li+, Na+, Rb+, Cs+ and NH4+, M is at least one element selected from the group consisting of Group 4 elements and Group 14 elements, and
0 < a < 0.2; and
the first phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light, and a second phosphor, which is a compound having the chemical formula:
(x-a)MgO·(a/2)Sc2O3·yMgF2·cCaF2·(1-b)GeO2·(b/2)Mt2O3:zMn4+

0 < y < 1.5,
0 < z < 0.05,
0 ≤ a < 0.5,
0 < b < 0.5,
0 ≤ c < 1.5
y + c < 1.5, and
Mt is at least one element selected from the group consisting of Al, Ga and In, and  the second phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light, wherein the sulfide phosphor-containing layer includes a sulfide phosphor having the chemical formula:
M1Ga2S4:Eu
which is a thiogallate phosphor activated with Eu, where M1 is at least one element selected from the group consisting of Mg, Ca, Sr and Ba, and the sulfide phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit green light; and wherein the light emitting element is adapted to emit light of a wavelength within a range of 430 nm to 480 nm, the red phosphor is adapted to emit light of a wavelength within a range of 600 nm and 660 nm, a ratio of an emission intensity at a peak wavelength of the light emitting element to an emission intensity at a peak wavelength the red phosphor is in a range of 100:55 to 100:70. Given that the light emitting device as presently read on the light emitting device in “664 claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of the patent claims and thus, render the present claims prima facie obvious. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Narendran et al. (WO 2007/002234 A1, hereinafter “Narendran”) in view of Hirosaki et al. (Characterization and properties of green-emitting β-SiAlON:Eu2+ powder phosphors for white light-emitting diodes; APPLIED PHYSICS LETTERS 86, 211905, 2005; hereinafter “Hirosaki”),

Regarding claim 1: Narendran teaches a light emitting device (Page 1, [0001]) comprising: a light emitting element package (Page 3, [0009]; Page 4, [0014]; Page 5, [0024]) comprising: a light emitting element adapted to emit a blue light (Page 5, [0024]; Page 11, [0047]), and a sealing resin that covers and is in direct contact with the light emitting element (Page 5, [0024], Fig.1), a light guide plate having an upper surface, a lower surface, and a lateral surface extending from the upper surface to the lower surface (Page 4, [0014]; Fig. 5), and a sulfide phosphor-containing layer comprising quantum dot (QD) material (Page 10, [0040]; Page 10, [0042]) disposed separate from the light emitting element package and facing the upper surface of the light guide plate, wherein the sulfide phosphor-containing layer is formed in a sheet shape (Page 4, [0014]; Fig. 5), and wherein the quantum dot layer is spaced apart from the light emitting element package including the sealing resin so that transfer of heat generated from the light emitting element to the quantum dots is suppressed (Page 6, [0024], Fig 1; Page 9, [0037]; Page 11, [0046], Fig 5).  Narendran does not expressly teach  a plurality of quantum dots adapted to absorb a portion of the blue light emitted from the light emitting 
 However, Hirosaki teaches a β-SiAlON:Eu2+ green phosphor (i.e., a plurality of green quantum dots) which exhibits a rod-like morphology with the length of ~4 µm and the diameter of ~0.5 µm (i.e., 500 nm nanosize)  with benefit of providing good luminescence properties especially its uniformity (Page 211905-2, right Col., 3rd paragraph, lines 1-3) with strong green emission under the UV (350-410 nm) or blue (450-470 nm) light excitation, which  means the β-SiAlON:Eu2+ phosphor could be a good green phosphor candidate for creating white light in phosphor-converted white LEDs, when combined with a UV LED and RB phosphors or with a blue LED and a red phosphor (Page 211905-3, right Col., 1st paragraph, lines 1-7). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the sulfide phosphor-containing layer comprising quantum dot (QD) material by Narendran, so as to include a plurality of quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light as taught by Hirosaki, and would have been motivated to do so with reasonable expectation that this would result in producing good luminescence properties especially its uniformity (Page 211905-2, right Col., 3rd paragraph, lines 1-3) with strong green emission under the UV (350-410 nm) or blue (450-470 nm) light excitation, which  means the β-SiAlON:Eu2+ phosphor could be a good green phosphor candidate for creating white light in phosphor-converted white LEDs, when combined with a UV LED and RB phosphors or with a blue LED and a red phosphor as suggested by Hirosaki  (Page 211905-3, right Col., 1st paragraph, lines 1-7). 
Since the combination of Narendran in view of Hirosaki  teaches substantially identical the light emitting device as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made, would have expected that half-width of an emission peak as disclosed by Narendran in view of Hirosaki would be expected to be the 

Regarding claims 2-4: Narendran teaches a light emitting device (Page 1, [0001]), wherein the combined QD/phosphor material 502 is formed on the surface of optical element 504. Optical element 504 may desirably be a light guide that may help to reduce back coupling of mid and long wavelength light from combined QD/phosphor material 502 into short wavelength solid state light emitting device 102 as shown in Figs. 4 & 5 (Page 11, [0046]), wherein the sealing resin is disposed facing one side surface of the light guide plate, and the quantum dot layer is disposed facing an upper surface of the light guide plate, and the quantum dot layer is sheet-shaped (Page 11, [0046]; see Figs. 1 & 5). 

Regarding claims 6-7: The disclosure of Narendran in view of Hirosaki is adequately set forth in paragraph above and is incorporated herein by reference. Since the combination of Narendran in view of Hirosaki  teaches substantially identical the light emitting device as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made, would have expected that chromaticity of light emitted from the light emitting device as disclosed by Narendran in view of Hirosaki would be expected to be the same as claimed (i.e., a chromaticity of light emitted from the light emitting element package is in a quadrangular region formed by connecting four points of (0.4066, 0.1532), (0.3858, 0.1848), . 

12.	Claims 5, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Narendran et al. (WO 2007/002234 A1, hereinafter “Narendran”) in view of  Hirosaki et al. (Characterization and properties of green-emitting β-SiAlON:Eu2+ powder phosphors for white light-emitting diodes; APPLIED PHYSICS LETTERS 86, 211905, 2005; hereinafter “Hirosaki”) as applied to claim 1 above, and further in view of Hong et al. (US Pub. No. 2010/0142189 A1, hereinafter “Hong”). 
	
Regarding claims 5,8-10: The disclosure of Narendran in view of Hirosaki  is adequately set forth in paragraph 12 above and is incorporated herein by reference. Narendran in view of Hirosaki  does not expressly teach the sealing  resin further includes fillers, and the light emitting element package comprising the sealing resin includes one or both of: (i) a KSF phosphor, wherein the KSF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light and (ii) a MGF phosphor, wherein the 
However, Hong teaches a light emitting device (Page 2, [0029]), comprising: a light emitting element package adapted to emit blue light (Page 2, [0029]) such as a blue LED (Page 6, [0148]) and phosphors, in combination, wherein said phosphors comprise a green emitting phosphor such as β-Si ALON(Page 16, [0314]; Page 17, [0324]) and a red emitting phosphor such as formula (3) as set forth (Page 8, [0180]-[0181]; Page 8, [0187]) including K2[TiF6]:Mn4+ (Page 8, [0187], Page 8, [0190]; read on KSF phosphor), wherein an average particle diameter of the KSF phosphor is in a range of 20 to 50 µm (Page 10, [0209]), wherein the KSF phosphor has a peak emission wavelength in a range of 610 to 650 nm, and a full width at half maximum of the emission peak of the KSF phosphor is 10 nm or less (Page 7, [0175]), and a light guide plate (Page 29, [0485]; Page 42, [0664]-[0665]), wherein the light emitting element package is disposed such that the sealing resin of the light emitting element package faces the lateral surface of the light guide plate (Page 29, [0485], Fig. 6). Hong teaches in the liquid medium, additives such as a diffusing agent to  make the emission light to be more uniform, a filler, a viscosity-controlling agent, an ultraviolet absorber, a refractive index-controlling agent, a shrinkage-reducing agent and a binder may be contained as other components, so long as they do not substantially impair the effects of the present invention. One type of such other components may be used alone, or two or more types may be used in an optional combination or ratio (Page 26, [0428])  with benefit of providing a semiconductor light emitting device which, particularly when used as a backlight for a color image display device, is capable of accomplishing broad color reproducibility as an entire image by adjustment with a color filter, without impairing brightness of the image, and at the same time, by carrying out the red, green and blue emissions by one chip, is free from impairing the productivity in its mounting and which further facilitates adjustment of the white balance, and further to provide a narrow band red 
	 In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the phosphors composition by Narendran, so as to include the sealing resin includes one or both of: (i) a KSF phosphor, wherein the KSF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light and (ii) a MGF phosphor, wherein the MGF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light as set forth, and the light emitting element package is disposed such that the sealing resin of the light emitting element package faces the lateral surface of the light guide plate as taught by Hong, and would have been motivated to do so with reasonable expectation that this would result in providing a semiconductor light emitting device which, particularly when used as a backlight for a color image display device, is capable of accomplishing broad color reproducibility as an entire image by adjustment with a color filter, without impairing brightness of the image, and at the same time, by carrying out the red, green and blue emissions by one chip, is free from impairing the productivity in its mounting and which further facilitates adjustment of the white balance, and further to provide a narrow band red emitting phosphor which may be preferably used for such a semiconductor light emitting device and a process for its production as suggested by Hong (Page 2, [0024]).

Regarding claim 11: Narendran teaches the light emitting device (Page 1, [0001]),
wherein the KSF phosphor is disposed in the quantum dot layer (Pages 10-11, [0045]-[0046]).

Regarding claim 12: Narendran teaches the light emitting device (Page 1, [0001]), wherein the quantum dot is made of CdSe (Page 10, [0040]).
13 is rejected under 35 U.S.C. 103 as being unpatentable over Narendran et al. (WO 2007/002234 A1, hereinafter “Narendran”) in view of  Hirosaki et al. (Characterization and properties of green-emitting β-SiAlON:Eu2+ powder phosphors for white light-emitting diodes; APPLIED PHYSICS LETTERS 86, 211905, 2005; hereinafter “Hirosaki”) as applied to claim 1 above, and further in view of Kim et al. (US Pub. No. 2014/ 0231766 A1, hereinafter “Kim”).

Regarding claim 13: The disclosure of Narendran in view of Hirosaki  is adequately set forth in paragraph 11 above and is incorporated herein by reference. Narendran in view of Hirosaki  does not expressly teach the quantum dot has a particle size of 2 nm to 10 nm.
	However, Kim teaches an organic light emitting device (Page 1, [0001]) including a nano composite layer including light emitting nano-particles (Page 2, [0031], Fig. 2), wherein the light emitting nano-particles may include quantum dots or a  fluorescent material (Page 2, [0040]).  The quantum dots refer to small size particles having a quantum confinement effect, which have a diameter of about 1 nm to 10 nm.  In addition, the quantum dots have a homogeneous single structure, or a core-shell dual structure.  By controlling the size of quantum dots, the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer (Page 3, [0040]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot size of by Narendran, so as to include the quantum dot has a particle size of 2 nm to 10 nm as taught by Kim, and would have been motivated to do so with reasonable expectation that this would result in providing to control the size of quantum dots, wherein the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/05/2021